PER CURIAM.
In this consolidated appeal, the parties challenge various aspects of the jury trial which resolved claims and counterclaims arising from their construction' contract. Without proceeding into the details of the parties’ contractual arrangement, we affirm as to all but one of the issues raised. We must remand the case only so that the trial court can consolidate the separate final judgments that were issued to each party. See Bellochi v. Andrews, 505 So.2d 506 (Fla. 5th DCA), rev. denied, 511 So.2d 998 (Fla.1987).
BOOTH and MINER, JJ., and WENTWORTH, Senior Judge, concur.